Exhibit 99.1 Contacts: Margot Fooshee, J.Crew Margot.Fooshee@jcrew.com (212) 209-8414 Jessica Liddell, ICR Jessica.Liddell@icrinc.com (203) 682-8208 J.CREW TAKES LEGAL ACTION TO ASSERT RIGHTS UNDER TERM LOAN AGREEMENT NEW YORK, February 1, 2017 – J.Crew Group, Inc. (the "Company") announced today that it has filed a lawsuit in the New York State Supreme Court, Commercial Division against Wilmington Savings Fund Society, FSB, as successor agent under the Term Loan Agreement, based on actions taken by an ad hoc group of term loan lenders to disrupt the Company’s evaluation of opportunities to enhance its capital structure. The Company is seeking a declaration from the Court that its actions are in full compliance under the Company’s Term Loan Agreement. J.Crew has been proactively exploring opportunities to enhance its capital structure. On December 5, 2016, the Company exercised its rights under the Term Loan Agreement to invest certain intellectual property in the Company’s wholly owned unrestricted subsidiary, J.Crew Domestic Brand, LLC. The purpose of this action was to provide the Company flexibility in connection with its capital structure evaluation to strengthen the position of the entire corporate enterprise. The recent investment fully complied with the Company’s Term Loan Agreement.
